DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 02/28/2020.
Claims 1-20 are pending and examined below.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1, the embodiment shown in Figure 1, the disclosed embodiment has the tissue fastening device including a flexible elongate body, and not including a tissue acquisition tool or rigid curved portion;
Species 2, the embodiment shown in Figure 2, the disclosed embodiment has the tissue fastening device including a fastening device and a tissue acquisition tool situated apart from the fastening device;
Species 3, the embodiment shown in Figures 5A-5B, the disclosed embodiment has the tissue fastening device including an elongated body, wherein the elongated body has a rigidly curved portion;
Species 4, the embodiment shown in Figure 8, the disclosed embodiment has the tissue fastening device including a fastening device and a tissue acquisition tool, wherein the fastening device has a protrusion and the tissue acquisition tool is situated in said protrusion;
Species 5, the embodiment shown in Figure 9, the disclosed embodiment has the tissue fastening device including an anvil, a body, and a tissue acquisition tool, wherein the anvil and body have a recess, and wherein the recess are configured to receive the tissue acquisition tool;
Species 6, the embodiment shown in Figures 10-14, the disclosed embodiment has the tissue fastening device including an multi-lumen over-sheath situated over the endoscope;
Species 7, the embodiment shown in Figures 15-16, the disclosed embodiment has the tissue fastening device including an over-sheath situated over the endoscope, wherein the over-sheath has biased radially inward distal end portions; and
Species 8, the embodiment shown in Figures 17-21, the disclosed embodiment has the tissue fastening device including a fastening device, an elongate body, an elongated rod, and not including a tissue acquisition, wherein the fastening device has a lumen and the elongated rod has a rotatable connector, and wherein the rotatable connector is connected to the lumen.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 3-4, 7, and 9 are  generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396. The examiner can normally be reached Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        April 27, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731